DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: ¶ [0042] first sentence concludes with “first drain D1 CL1.”, and should be “first drain D1.”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims and specification describe the integrated display control component circuitry.  However, the drawings, specification, and claims fail to disclose that the integrated display control component circuitry arrangement includes a power/voltage/current source/battery/supply and/or a wiring connection for input power/voltage/current source/battery/supply thereof and/or the location where such is located to power all the disclosed touch electrode circuitry.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al, hereinafter Gu (U.S. 2015/0029421 A1).
In regards to claim 1, Gu discloses: a control component, wherein the control component is integrated in a display screen and comprises a substrate and a light control structure and a touch control structure arranged side by side on the substrate; the light control structure comprises a signal input line, a signal output line, and a photosensitive circuit electrically connected between the signal input line and the signal output line; the touch control structure comprises a plurality of receiving electrodes and a plurality of transmitting electrodes; and the receiving electrodes are multiplexed as the signal output line (Gu, fig. 7 illustrates control component: substrate 3, signal input line & transmitting electrode Date(n-1)-Date(n), signal output line & receiving electrode {as labeled below, and refer to fig. 3 signal output line with respect to element 2 including Vout}, & photosensitive circuit corresponds to Photo T1 & T2; refer to ¶ [0076]- ¶ [0082]; please note, adding fig. 3 {element 2} to the signal output line of fig. 7 - would have been obvious to one having ordinary skill in the art in order to provide a stable service life {¶ [0081]}; note, the difference between the mapped light control structure and the touch control structure is the photosensitive circuit structure that provides claimed side-by-side arrangement).
[AltContent: arrow]  
    PNG
    media_image1.png
    863
    1055
    media_image1.png
    Greyscale

Signal Output line & Receiving Electrode
In regards to claim 2, Gu discloses: the control component according to claim 1, wherein the photosensitive circuit comprises a photosensitive transistor; the light control structure comprises a first gate, a first source, a first drain, and a first active layer corresponding to the first gate and disposed between the first source and the first drain; the photosensitive circuit comprises a first scan line; the first gate is connected to the first scan line; and the first source is connected to the signal input line (Gu, fig. 7 illustrates signal input line & transmitting electrode Date(n-1)-Date(n), photosensitive circuit corresponds to Photo T1 {photosensitive transistor} & T2, & first scan line Gate(n); refer to ¶ [0076]- ¶ [0082]).  
In regards to claim 11, Gu discloses: a display screen, comprising a display panel and a control component attached to a display side of the display panel, wherein the control component is the control component according to claim 1  (Gu, fig. 7 illustrates control component: substrate 3, signal input line & transmitting electrode Date(n-1)-Date(n), signal output line & receiving electrode {as labeled below, and refer to fig. 3 signal output line with respect to element 2 including Vout}, & photosensitive circuit corresponds to Photo T1 & T2; refer to ¶ [0076]- ¶ [0082]; note, the office takes official notice that an integrated touch display panel is known in the art to have a display screen in order to necessarily provide a viewable panel to the interacting user).
In regards to claim 12, Gu discloses: the display screen according to claim 11, wherein the photosensitive circuit comprises a photosensitive transistor; the light control structure comprises a first gate, a first source, a first drain, and a first active layer corresponding to the first gate and disposed between the first source and the first drain; the photosensitive circuit comprises a first scan line; the first gate is connected to the first scan line; and the first source is connected to the signal input line (Gu, fig. 7 illustrates signal input line & transmitting electrode Date(n-1)-Date(n), photosensitive circuit corresponds to Photo T1 {photosensitive transistor} & T2, & first scan line Gate(n); refer to ¶ [0076]- ¶ [0082]).  
In regards to claim 20, Gu discloses: a control device, comprising the display screen according to claim 11 and a light-emitting component, the light-emitting component is configured to emit light to the display screen, and the control component of the display screen is configured to detect a position where the light emitted by the light-emitting component enters the display screen (Gu, fig. 7 illustrates control component: substrate 3, signal input line & transmitting electrode Date(n-1)-Date(n), signal output line & receiving electrode {as labeled below, and refer to fig. 3 signal output line with respect to element 2 including Vout}, & photosensitive circuit corresponds to Photo T1 & T2; refer to ¶ [0076]- ¶ [0082]; note, the office takes official notice that an integrated touch display panel is known in the art to have a display screen in order to necessarily provide a viewable panel to the interacting user).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Shih et al, hereinafter Shih (U.S. 2008/0024414 A1).
In regards to claim 10, Gu discloses: the control component according to claim 1, but fails to disclose: wherein the control component further comprises a drive structure, the light control structure and the touch control structure are electrically connected to the drive structure, and the drive structure is configured to time-sharing drive the light control structure and the touch control structure.  
However, Shih discloses: wherein the control component further comprises a drive structure, the light control structure and the touch control structure are electrically connected to the drive structure, and the drive structure is configured to time-sharing drive the light control structure and the touch control structure (Shih, fig. 4 illustrates a drive structure corresponds to gate driver & data driver IC that’s connected to comparable light control structure & touch control structure – which provides further limitation to claimed control component {noting similar interpretation with respect to circuitry elements compared to Gu &, also, note the purpose of the addition of the driving structure that instant dependent claim provides}).  
Shih and Gu are considered to be analogous art because both are in the same field of endeavor related to integrated touch display devices with dual transistor arrayed circuitry. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify the control component circuitry of Gu to further comprise a drive structure, the light control structure and the touch control structure are electrically connected to the drive structure, and the drive structure is configured to time-sharing drive the light control structure and the touch control structure, as taught by Shih, in order to improve the uniformity of lightness (Shih, ¶ [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626